
	
		I
		111th CONGRESS
		2d Session
		H. R. 6317
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend Federal law, including the Internal Revenue Code
		  of 1986, to reform and encourage investment in commercial real estate, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investment in Commercial Real Estate
			 Act of 2010.
		2.Servicer safe
			 harbor
			(a)Safe
			 Harbor
				(1)Loan
			 modifications and workout plansNotwithstanding any other provision of law,
			 and notwithstanding any investment contract between a servicer and a
			 securitization vehicle or investor, a servicer shall not be liable for entering
			 into a loan modification or workout plan with respect to any commercial
			 mortgage loan that meets all of the criteria set forth in paragraph (2)(B)
			 to—
					(A)any person, based
			 on that person’s ownership of a commercial mortgage loan or any interest in a
			 pool of commercial mortgage loans or in securities that distribute payments out
			 of the principal, interest and other payments in loans on the pool;
					(B)any person who is
			 obligated to make payments determined in reference to any loan or any interest
			 referred to in subparagraph (A); or
					(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
					(2)Ability to
			 modify mortgages
					(A)AbilityNotwithstanding
			 any other provision of law, and notwithstanding any investment contract between
			 a servicer and a securitization vehicle or investor, a servicer—
						(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
						(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a commercial mortgage or a class of commercial mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
						if any mortgage so modified meets
			 all of the criteria set forth in subparagraph (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
						(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
						(ii)The property
			 securing such mortgage is occupied by the mortgagor of such mortgage.
						(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
						(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
				(b)Definition of
			 securitization vehiclesFor purposes of this section, the term
			 securitization vehicle means a trust, corporation, partnership,
			 limited liability entity, special purpose entity, or other structure
			 that—
				(1)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes commercial mortgage loans; and
				(2)holds such
			 mortgages.
				3.Recovery period
			 for residential rental property and nonresidential real property
			(a)In
			 generalThe table in
			 subsection (c) of section 168 of the Internal Revenue Code of 1986 (specifying
			 applicable recovery period) is amended—
				(1)by striking
			 27.5 years and inserting 20 years, and
				(2)by striking
			 39 years and inserting 20 years.
				(b)Depreciation
			 rules for residential rental property and non-residential real property for
			 purposes of earnings and profitsParagraph (3) of section 312(k) of the
			 Internal Revenue Code of 1986 (relating to exception for tangible property) is
			 amended by adding at the end the following new subparagraph:
				
					(C)Treatment of
				residential rental property and nonresidential real propertyIn the case of any residential rental
				property or nonresidential real property (within the meaning of section
				168(c)), the adjustment to earnings and profits for depreciation for any
				taxable year shall be determined under the alternative depreciation method
				(within the meaning of section 168(g)(2)), except that the recovery period
				shall be 20
				years.
					.
			(c)Conforming
			 amendmentSubparagraph (A) of
			 section 312(k)(3) of the Internal Revenue Code of 1986 is amended by striking
			 ‘‘subparagraph (B),’’ and inserting ‘‘subparagraphs (B) and (C),’’.
			(d)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service on or after the date of the enactment of this
			 Act.
			4.Net operating
			 loss carryback increased to 5 years
			(a)In
			 generalClause (i) of section
			 172(b)(1)(A) of the Internal Revenue Code of 1986 (relating to years to which
			 loss may be carried) is amended by striking 2 years and
			 inserting 5 years.
			(b)Alternative
			 minimum taxSubclause (II) of section 56(d)(1)(A)(i) of such Code
			 is amended by striking 90 percent of .
			(c)Conforming
			 amendments
				(1)Section 172(b)(1)
			 of such Code is amended by striking subparagraphs (F), (G), (H), (I), and
			 (J).
				(2)Section
			 56(d)(1)(A) of such Code is amended—
					(A)in clause (i)(I)
			 thereof by striking (other than the deduction described in clause
			 (ii)(I)), and
					(B)by amending clause
			 (ii) to read as follows:
						
							(ii)alternative minimum taxable income
				determined without regard to such deduction and the deduction under section 199
				reduced by the amount determined under clause
				(i),
							.
					(3)Section 56(d) of
			 such Code is amended by striking paragraph (3).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			5.Dynamic
			 provisioning of investment and loan loss reserves
			(a)Implementation
			 requirementThe Federal
			 banking agencies shall implement a system of dynamic provisioning for
			 investment and loan loss reserves (hereafter in this section referred to as the
			 dynamic reserve system) that meets the requirements of this
			 section and is applicable to all depository institutions before January 1,
			 2011.
			(b)Total
			 provisioningFor each
			 depository institution during any accounting period, the total provision for
			 investment and loan loss reserves shall equal the sum of—
				(1)the general
			 provision for investment and loan loss reserves, as determined under subsection
			 (c); and
				(2)the specific
			 provision for investment and loan loss reserves, as determined under subsection
			 (d).
				(c)General
			 provision
				(1)CategoriesThe Board of Governors of the Federal
			 Reserve System shall establish major categories of loans and investment to be
			 used by depository institutions for purposes of the dynamic reserve
			 system.
				(2)Publication of
			 average historical specific losses and write-downs
					(A)In
			 generalFor each major category established pursuant to paragraph
			 (1), the Board shall calculate and publish the average historical specific
			 losses and write-downs as a percentage of total loans and investments over a
			 period determined by the Board.
					(B)Limits on
			 periodThe period determined by the Board under subparagraph (A)
			 may not be less than 10 years and shall include at least 1 full business
			 cycle.
					(3)Minimum
			 percentageFor each major
			 category established pursuant to paragraph (1), the Board shall establish a
			 minimum percentage that shall be the larger of—
					(A)the average
			 historical specific losses and write-downs, in such category, as a percentage
			 of total loans and investments, in such category, of all United States
			 depository institutions over the period determined by the Board; or
					(B)a percentage
			 determined by the Board.
					(4)Provision
					(A)In
			 generalDuring each accounting period, each depository
			 institution shall make a general provision to the investment and loan loss
			 reserves of the institution for each major category established pursuant to
			 paragraph (1).
					(B)Measure of
			 provisionThe general
			 provision to the investment and loan loss reserves of a depository institution
			 under subparagraph (A) for each major category shall consist of the sum
			 of—
						(i)the
			 product of—
							(I)the total amount
			 of the loans and investment in such category in such depository institution at
			 the beginning of the accounting period; and
							(II)the average
			 historical specific credit losses and write-downs in such category as a
			 percentage of total loans and investments in such category of all depository
			 institutions over the period determined by the Board minus the amount of any
			 specific provisions made by such depository institution during such accounting
			 period with respect to such category; and
							(ii)the
			 product of—
							(I)the difference between the total amount of
			 the loans and investment in such category in such depository institution at the
			 end of the accounting period and the total amount of the loans and investment
			 in such category in such depository institution at the beginning of the
			 accounting period; and
							(II)the minimum
			 percentage determined by the Board under paragraph (3) for such
			 category.
							(d)Specific
			 provisions for general categories of investments and loans
				(1)Establishment of
			 categoriesThe Board shall
			 establish the general categories of investments and loans for all depository
			 institutions.
				(2)Calculation of
			 historical specific provisions and average among of credit
			 lossesThe Board shall calculate, publish and make available to
			 the public—
					(A)the average historical specific provisions
			 for each category of investment and loans in all depository institutions over a
			 period of such number of years as the Board may determine to be appropriate,
			 subject to paragraph (3); and
					(B)the average historical amount of credit
			 losses and write-downs for each major category of investment and loans in all
			 depository institutions over a period of such number of years as the Board may
			 determine to be appropriate, subject to paragraph (3).
					(3)Period of years
			 shall encompass business cycleThe period of years determined
			 under subparagraphs (A) and (B) of paragraph (2) shall be of such duration as
			 to at least comprise a complete business cycle.
				(e)Other
			 requirements and authorityThe Board may establish a cap on the
			 accumulation of general provision for investment and loan losses at any
			 depository institution expressed as percent of total investment and loans at
			 such depository institution.
			(f)Basel accord
			 supersedes this sectionIf
			 the Basel Committee on Banking Supervision agrees upon an alternative method
			 for dynamic provisioning before December 31, 2010, the Board may implement such
			 an agreement in lieu of implementing the requirements of subsections (c) and
			 (d).
			(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
				(2)Other banking
			 definitionsThe terms depository institution and
			 Federal banking agencies have the same meaning as in section 3
			 of the Federal Deposit Insurance Act.
				6.Report to the
			 Congress on non-renewals of commercial mortgage loans
			(a)In
			 generalEach qualified
			 financial institution shall, before the end of the 30-day period beginning at
			 the end of each calendar quarter beginning after the date of the enactment of
			 this Act, submit to the Board with respect to such calendar quarter the
			 aggregate amount of permanent commercial mortgage loans that—
				(1)matured during the quarter, but did not
			 fully amortize;
				(2)were current prior to maturity;
				(3)had adequate cash flows from the mortgaged
			 properties to continue paying interest and principal payments in a timely
			 manner if such loans were renewed on substantially the same terms and
			 conditions; and
				(4)as a result of a suggestion or urging of,
			 or a requirement by, a Federal regulator that the institution reduce its
			 exposure to commercial mortgage loans or the determination by the institution
			 to require a reduction in the loan-to-value ratio upon any renewal of such
			 loans, either—
					(A)were not renewed at maturity under
			 substantially the same terms and conditions; or
					(B)were renewed at a
			 lower principal balance.
					(b)Publication of
			 report
				(1)In
			 generalNot later than 60
			 days after the end of each calendar quarter for which information is submitted
			 pursuant to subsection (a), the Board shall publish a report of the—
					(A)the total amount
			 of all permanent commercial mortgage loans described in subsection (a) reported
			 to the Board under such subsection with respect to such quarter; and
					(B)the ratio, expressed as a percentage, which
			 such loans in each of the following categories bear to the average permanent
			 amount of all commercial mortgage loans outstanding in each such
			 category:
						(i)The
			 United States as a whole.
						(ii)Each State (as
			 defined in section 3 of the Federal Deposit Insurance Act).
						(iii)Each type of
			 qualified financial institution.
						(iv)Each depository
			 institution holding company (as determined on a consolidated basis).
						(v)Each
			 qualified financial institution that is not controlled by or under common
			 control with a depository institution holding company.
						(2)Report to the
			 CongressEach report published under paragraph (1) shall be
			 submitted by the Board to the Committee on Financial Services of the House of
			 Representatives, the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, and the Joint Economic Committee of the Congress by the time of such
			 publication.
				(3)Public
			 availabilityEach report published under paragraph (1) shall be
			 publicly available on the website maintained by the Board.
				(c)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Incorporated
			 definitions
					(A)Section
			 5The terms Board and depository
			 institution have the same meaning as in section 5.
					(B)Depository
			 institution holding company; subsidiaryThe terms
			 depository institution holding company and
			 subsidiary have the same meanings as in section 3(w) of the
			 Federal Deposit Insurance Act.
					(2)Qualified
			 financial institutionThe
			 term qualified financial institution means any depository
			 institution and any subsidiary of a depository institution or a depository
			 institution holding company that makes permanent commercial mortgage loans or
			 holds permanent commercial mortgage loans, directly or indirectly.
				(3)StateThe
			 term State has the same meaning as in section 3 of the Federal
			 Deposit Insurance Act.
				(d)SunsetThis
			 section shall not apply after March 31, 2013.
			7.Study about
			 Federal regulators
			(a)In
			 generalThe Secretary of the
			 Treasury shall conduct a study to determine—
				(1)whether Federal banking agencies (as
			 defined in section 5) and the Securities and Exchange Commission may have
			 exacerbated both—
					(A)the excessive
			 expansion of commercial mortgage credit on overly generous terms that
			 contributed to a commercial real estate price bubble between 2004 and 2007;
			 and
					(B)the rapid contraction in the availability
			 of commercial mortgage credit on reasonable terms after the commercial real
			 estate price bubble burst through pro-cyclical evaluations of the value of
			 collateral by appraisers, depository institutions and other financial
			 institutions, and Federal banking agencies and the Securities and Exchange
			 Commission;
					(2)whether modifications in formulation and
			 use of appraisals by appraisers, depository institutions and other financial
			 institutions, and Federal banking agencies and the Securities and Exchange
			 Commission, including providing greater weight to the cash flows associated
			 with mortgaged properties, along with any other modifications in regulatory
			 practices by Federal banking agencies and the Securities and Exchange
			 Commission, that the Secretary may deem appropriate would reduce this
			 pro-cyclical bias and provide a more even flow of commercial mortgage credit on
			 reasonable terms throughout the business cycle; and
				(3)what, if any,
			 changes to—
					(A)Federal laws or
			 regulations; and
					(B)State laws or
			 regulations,
					would be
			 necessary to accomplish these modifications.(b)Submittal to the
			 CongressA report on the
			 study required under subsection (a) shall be submitted by the Secretary of the
			 Treasury to the Committee on Financial Services of the House of
			 Representatives, the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, and the Joint Economic Committee of the Congress before the end of the
			 6-month period beginning on the date of the enactment of this Act.
			
